Wright, J.
There is no pretense that plaintiffs accepted the currency, nor that they had any knowledge of the check drawn by the defendants for the same. Nor is it shown that they had any knowledge of the custom of the bank, referred to in the testimony. It is equally clear, we think, that while the note was indorsed in blank, defendants were aware that it belonged to plaintiffs, and that Langworthy & Bros., were merely collecting agents. Plaintiffs were, therefore, not required to return the check, unless they are bound by the act of the bank in taking it, and if they are, then the note is paid, and a return would be unavailing.
Our opinion is, that unless authorized to receive currency, or unless the act was subsequently in some manner ratified, the bank had no authority to take it, and the note would not be paid. The rule is, that payment should ordinarily be made in money or coin, and the holder is not bound to accept anything but such money at its true value. And if the holder is a mere agent, he has no right, unless specifically authorized so to do, to accept anything else in lieu of money. (Story Pro. Notes, §§ 389, 115; Jackson v. Bartlett, John., 361; Kellogg v. Gilbert, 10 Id., 220; Caster v. Tolcot, 10 Vermt., 471; McCarver v. Neally, 1 G. Greene, 360; 2 Parsons on Cont., 126, n. b.)
“Illinois Currency,” or “currency,” is not money. (Rindshoff v. Barrett, 11 Iowa, 172.) And aside from some custom' authorizing it, authority from the payees to that effect, or ratification, as above explained, the agents had no *259right to receive such “ currency,” or anything else than money.
Affirmed.